Citation Nr: 0728115	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disability 
exhibited by rashes.

2.  Entitlement to service connection for a prostate 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
disability exhibited by rashes and a prostate disorder. 

A hearing before the undersigned sitting at the RO was held 
in April 2007.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran asserts that he developed a skin disability and a 
prostate disability due to herbicide exposure during his 
service in the Republic of Vietnam.  The veteran's DD-214 
reflects receipt of Vietnam Campaign Medal and Vietnam 
Service Medal but does not reflect the dates of Vietnam 
service.  Therefore, it would be helpful to obtain the 
veteran's service personnel records.

The veteran asserts that he received treatment for a skin 
problem in Vietnam.  The service medical records reflect that 
the veteran was diagnosed with pyoderma in February 1969.  A 
June 1969 discharge examination indicates normal for skin and 
genitourinary system.

At his April 2007 hearing, the veteran testified that he 
received treatment post service for both of the claimed 
disabilities at the following VA medical centers: Phoenix, 
Arizona; Fort Junction, Kansas; Prescott, Arizona; and 
Marion, Illinois.  (Tr. 8-10)  The veteran testified that he 
was diagnosed with chloracne by a VA doctor.  (Tr. 8)  The 
veteran also indicated that he is presently being treated for 
a benign prostate disorder which he has had ever since 
Vietnam.  (Tr. 14)  Documentation in the claims file 
indicates that the RO attempted to obtain VA treatment 
records from Marion, Illinois, but none were available.  No 
other VA records were sought.

The veteran also indicated he received pertinent medical 
treatment from a private physician, Dr. Schneider, in the 
1970's.  (Tr. 11)  However, no attempt has been made to 
obtain these records.

The duty to assist includes obtaining VA and non-VA medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  Because the 
medical evidence of a current disability is lacking in this 
case, it would be helpful prior to adjudication if the 
veteran were examined to determine whether he has a skin 
disability exhibited by rashes, and a prostate disorder.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO 
should attempt to obtain the veteran's 
complete service personnel records and 
associate them with the claims folder.  
All attempts to locate pertinent records 
should be noted in the claims folder.

2.  The RO should request all of the 
veteran's treatment records from the 
following VA medical centers: Phoenix, 
Arizona; Fort Junction, Kansas; Prescott, 
Arizona; and Marion, Illinois.  All 
attempts to verify and locate records 
should be noted in the claims folder.

3.  The RO, after obtaining any necessary 
authorization and identifying information, 
should request the veteran's treatment 
records from medical providers, including 
Dr. Schneider, and associate the records 
with the claims folder.  

4.  After completion of the above, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of the claimed skin disability.  
The claims folder should be provided to 
the examiner for review.  The examiner 
should be asked to provide a diagnosis for 
any skin disorder identified on 
examination.  In particular, the examiner 
should offer an opinion as to whether 
there is a 50 percent probability or 
greater that such disorder is related to 
the veteran's service, to include 
treatment for pyoderma and/or exposure to 
herbicides during service.

5.  If, and only if, additional evidence 
is received, during the course of the 
development ordered in this remand, 
suggesting the presence of a prostate 
disorder that is linked to service, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of the disorder.  The claims 
folder should be provided to the examiner 
for review.  The examiner should be asked 
to provide a diagnosis for any prostate 
disorder identified on examination.  In 
particular, the examiner should offer an 
opinion as to whether there is a 50 
percent probability or greater that such 
disorder is related to the veteran's 
service, to include exposure to herbicides 
during service.

6.  After the development requested has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


